      Case 3:13-cr-08223-GMS Document 147 Filed 01/28/21 Page 1 of 5



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                         No. CR-13-08223-001-PCT-GMS
10                  Plaintiff,                         ORDER
11   v.
12   Kirby Keith Kehoe,
13                  Defendant.
14
15
16          Pending before the Court are Defendant Kirby Keith Kehoe’s (“Defendant”) Motion

17   for Compassionate Release Pursuant to 18 U.S.C. §§ 3582(C)(1)(A) and 4205(G) and
18   Motion for Elderly Offender Home Detention Pursuant to Section 603 of The First Step

19   Act of 2018, (Doc. 126), and Defendant’s supplemental Motion to Reduce Sentence

20   Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (Compassionate Release), (Doc. 133). Also
21   before the Court are the Government’s Motion to Seal, (Doc. 128), and Defendant’s Motion
22   to Seal, (Doc. 142). For the following reasons, Defendant’s motions for compassionate

23   release are denied and both motions to seal are granted.

24                                       BACKGROUND

25          On June 23, 2014, Defendant pled guilty to violation of 18 U.S.C. §§ 922(g)(1) and

26   924(a)(2), Felon in Possession of Firearms and Ammunition. Subsequently, this Court
27   sentenced Defendant to a 120-month sentence. Defendant is currently incarcerated in
28   Lompoc, California with a projected release date of April 22, 2022.
      Case 3:13-cr-08223-GMS Document 147 Filed 01/28/21 Page 2 of 5



 1            On June 17, 2020, Defendant filed his initial motion for compassionate release and,
 2   after retaining counsel, filed a supplement to his motion on August 12, 2020. The
 3   Government filed a Motion to Seal in connection with its response to Defendant’s motions.
 4   After this Court granted leave for Defendant to file additional medical information,
 5   Defendant filed supplemental records and an accompanying Motion to Seal.
 6                                           DISCUSSION
 7      I.       Motions to Seal
 8            The Government and Defendant separately move to file Defendant’s medical
 9   records under seal. As there is good cause appearing, the Court grants both motions.
10      II.      Motions for Compassionate Release
11               a. Legal Standard
12            Compassionate release is governed by 18 U.S.C. § 3582(c), as amended by the First
13   Step Act of 2018. Pub. L. No. 115-391, 132 Stat. 5194, at 5239-40 (2018); see United
14   States v. Tsosie, No. CR940003101PCTDGC, 2020 WL 3268694, at *1 (D. Ariz. June 17,
15   2020) (“The First Step Act amended § 3582(c) to permit motions for compassionate release
16   by prisoners,” rather than only the Prison Director). Amended § 3582(c) provides:
17
              (A) the court, upon motion of the Director of the Bureau of Prisons [BOP],
18            or upon motion of the defendant after the defendant has fully exhausted all
              administrative rights to appeal a failure of the [BOP] to bring a motion on
19
              the defendant’s behalf or the lapse of 30 days from the receipt of such a
20            request by the warden of the defendant’s facility, whichever is earlier, may
              reduce the term of imprisonment . . . after considering the factors set forth in
21
              section 3553(a) to the extent that they are applicable, if it finds that –
22
              (i) extraordinary and compelling reasons warrant such a reduction . . . and
23            that such a reduction is consistent with applicable policy statements issued
24            by the Sentencing Commission.
25   18 U.S.C. § 3582(c). Although § 3582(c) does not define “extraordinary and compelling
26   reasons,” the Sentencing Commission has identified four categories that may qualify:
27   serious medical conditions, advanced age, family circumstances, and a catch-all “other
28   reasons.” U.S.S.G. § 1B1.13, application note 1(A)-(D); see United States v. Esparza, No.


                                                   -2-
         Case 3:13-cr-08223-GMS Document 147 Filed 01/28/21 Page 3 of 5



 1   17-cr-1101-JAH, 2020 WL 2838732, at *2 (S.D. Cal. June 1, 2020).1 Specifically, the
 2   commission contemplated a medical condition from which the Defendant is not expected
 3   to recover—one that “substantially diminishes the ability of the defendant to provide self
 4   care within the environment of a correctional facility.” U.S.S.G. § 1B1.13, application
 5   note 1(A) (providing as examples terminal illness, deteriorating physical or mental health,
 6   and serious cognitive impairment).
 7              b. Analysis
 8           Reducing a sentence because of medical issues is a “rare event.” United States v.
 9   Johns, No. CR 91-392-TUC-CKJ, 2019 WL 2646663, at *2 (D. Ariz. June 27, 2019)
10   (quoting White v. United States, 378 F. Supp. 3d 784, 787 (W.D. Mo. 2019)). Defendant
11   suffers from mycosis fungoides (“MF”), a rare form of T-cell lymphoma, which, if left
12   untreated, can progress into a serious condition.      MF (Including Sézary Syndrome)
13   Treatment, Nat’l Cancer Inst., https://www.cancer.gov/types/lymphoma/patient/mycosis-
14   fungoides-treatment-pdq (last updated Apr. 8, 2020). Defendant alleges he cannot receive
15   proper care for his MF in prison because he is not allowed to get the ultra-violet light
16   exposure, flaxseed oils, nascent iodine #29, and fish oil capsules he needs. Although
17   Defendant may not be able to access these favored treatments, Defendant has not shown
18   that he is unable to access treatment in general. Defendant’s medical records show that he
19   has received medical attention for his MF and associated joint pain.          In addition,
20   Defendant’s broader allegation that he does not get proper care to address his medical
21   issues is not supported. To the contrary, Defendant’s medical records reveal his refusal to
22   accept treatment for several different medical conditions. Therefore, Defendant’s medical
23   conditions are not severe enough to justify the extraordinary measure of granting early
24   release.
25
     1
       Though, by its terms, the current policy statement applies to motions for compassionate
26   release filed by the BOP Director, it does provide helpful guidance given the commission
     has not amended the statement since the FSA was enacted or adopted a new policy
27   statement applicable to motions filed by defendants. U.S.S.G. § 1B1.13; see United States
     v. Beck, 425 F. Supp. 3d 573, 579 (M.D.N.C. 2019) (citing United States v. Gross, No.
28   2:04-CR-32-RMP, 2019 WL 2437463, at *2 (E.D. Wash. June 11, 2019)).


                                                -3-
         Case 3:13-cr-08223-GMS Document 147 Filed 01/28/21 Page 4 of 5



 1           The worldwide outbreak of COVID-19 does not present an extraordinary and
 2   compelling reason either. The “mere existence” of COVID-19 is not enough to justify
 3   compassionate release. United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020). Although
 4   Defendant’s facility experienced a severe outbreak of COVID-19 in the past, Defendant
 5   has not shown that he is at an undue risk of COVID-19 complications. While Defendant’s
 6   age of 71 does place him at a higher risk of complications, see Older Adults, Ctrs. for
 7   Disease Control and Prevention, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
 8   precautions/older-adults.html (last updated Sept. 11, 2020), Defendant has not shown why
 9   his MF or joint pain places him at higher risk. In fact, Defendant already contracted the
10   virus and was asymptomatic. Accordingly, Defendant’s motions for compassionate release
11   are denied.2
12                                        CONCLUSION
13           For the reasons set forth above, Defendant’s motions for compassionate release are
14   denied because he has not demonstrated an extraordinary or compelling reason for his
15   release. Additionally, both motions to seal are granted.
16           IT IS THEREFORE ORDERED that Defendant’s Motion for Compassionate
17   Release Pursuant to 18 U.S.C. §§ 3582(C)(1)(A) and 4205(G), and Motion for Elderly
18   Offender Home Detention Pursuant to Section 603 of The First Step Act of 2018
19   (Doc. 126) is DENIED.
20           IT IS FURTHER ORDERED that the Government’s Motion to Seal (Doc. 128) is
21   GRANTED. The Clerk of Court is directed to file under seal lodged Doc. 129.
22           IT IS FURTHER ORDERED that Defendant’s Motion to Reduce Sentence
23   Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (Compassionate Release) (Doc. 133) is DENIED.
24
25   2
        Defendant also seeks release to home confinement pursuant to the Elderly Home
     Detention Program. However, under 34 U.S.C. § 60541(g) the determination of whether
26   an inmate is eligible for the program is within the discretion of the BOP. “The BOP’s
     placement decisions, including . . . home confinement placement, are expressly insulated
27   from judicial review.” Wilcox v. Merlak, No. 1:19-cv-01410-NONE-SKO (HC), 2020 WL
     996630, at *3 (E.D. Cal. Mar. 2, 2020) (citing Reeb v. Thomas, 636 F.3d 1224, 1227 (9th
28   Cir. 2011)). Accordingly, the Court does not consider Defendant’s eligibility for this
     program.

                                                -4-
      Case 3:13-cr-08223-GMS Document 147 Filed 01/28/21 Page 5 of 5



 1         IT IS FURTHER ORDERED that Defendant’s Motion to Seal (Doc. 142) is
 2   GRANTED. The Clerk of Court is directed to file under seal lodged Doc. 143.
 3         Dated this 28th day of January, 2021.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -5-
